        Case 1:18-cv-11117-PAE Document 35-2 Filed 11/21/19 Page 1 of 7



                         UNITED STATES OF AMERICA
                                BEFORE THE
             BOARD OF GOVERNORS OF THE FEDERAL RESERVE SYSTEM
                             WASHINGTON, D.C.




In the Matter of

STANDARD CHARTERED PLC                                         Docket Nos.     12-069-CMP-FB
London, United Kingdom

STANDARD CHARTERED BANK
London, United Kingdom                                         Order of Assessment of a Civil
                                                               Money Penalty Issued Upon Consent
STANDARD CHARTERED BANK                                        Pursuant to the Federal Deposit
NEW YORK BRANCH                                                Insurance Act, as Amended
New York, New York




       WHEREAS, Standard Chartered plc, London, United Kingdom is a foreign bank, as

defined in section 1(b)(7) of the International Banking Act (12 U.S.C. § 3101(7)), that is a large

complex financial organization that has a number of separate business lines and legal entities in

many countries around the world;

       WHEREAS, Standard Chartered Bank, London, United Kingdom (the "Bank") is a

foreign bank as defined in section 1(b)(7) of the International Banking Act that is an indirect

subsidiary of Standard Chartered plc;

       WHEREAS, Standard Chartered plc and Standard Chartered Bank (collectively,

"Standard Chartered") conduct operations in the United States through various offices and

entities (the "U.S. Offices"), including, but not limited to, a branch of the Bank in New York,

New York (the "Branch") for which the Board of Governors of the Federal Reserve System (the

"Board of Governors") is the appropriate federal supervisor;[pagebreak]
        Case 1:18-cv-11117-PAE Document 35-2 Filed 11/21/19 Page 2 of 7



       WHEREAS, effective October 7, 2004, Standard Chartered plc, the Bank, and the Branch

consented to a Written Agreement (the "2004 Written Agreement") issued by the Federal

Reserve Bank of New York (the "Reserve Bank") and the New York State Banking Department

("NYSBD") that required improvements in compliance with applicable federal and state laws,

rules, and regulations relating to anti-money laundering ("AML"), including the Bank Secrecy

Act ("BSA") (31 U.S.C. § 5311 et seq.); the rules and regulations issued thereunder by the U.S.

Department of the Treasury (31 C.F.R. Part 103); and the suspicious activity reporting

requirements of Regulation K of the Board of Governors (12 C.F.R. §§211.24(f) (collectively,

"BSA/AML Requirements"); and those of the NYSBD (3 N.Y.C.R.R. Part 300), to fully address

all deficiencies in the Branch's AML policies and procedures, customer due diligence practices,

risk management processes and internal controls environments.

       WHEREAS, the 2004 Written Agreement was terminated on July 10, 2007, by the

FRBNY and the NYSBD;

       WHEREAS, the U. S. Department of Justice ("DOJ"), the District Attorney for the

County of New York, New York ("DANY"), the Office of Foreign Assets Control of the

U. S. Department of the Treasury ("OFAC"), and the Federal Reserve have been conducting an

investigation into the practices of the Bank concerning the transmission of funds to and from the

United States by and through entities and individuals subject to sanctions regimes imposed under

the International Emergency Economic Powers Act ("IEEPA"), 50 U.S.C. §§ 1701-06, and the

Trading with the Enemy Act, 50 U.S.C. §§ 5, 16, both of which are administered by OFAC;

       WHEREAS, in order to resolve the investigations, Standard Chartered has agreed to enter

into settlement agreements with DOJ, DANY, and OFAC;[pagebreak]




                                                Page 2
        Case 1:18-cv-11117-PAE Document 35-2 Filed 11/21/19 Page 3 of 7



       WHEREAS, during the course of the investigations, the Board of Governors obtained

information supporting allegations that:

               A.      From at least 2001 through early 2007, Standard Chartered developed and

implemented policies and procedures for processing certain U.S. dollar-denominated funds

transfers through the Branch involving parties subject to sanctions administered by OFAC (the

"OFAC Regulations") that deleted information from payment messages that was necessary for

the Branch to determine whether these transactions were carried out in a manner consistent with

U.S. law and to properly conduct the transaction review required under the 2004 Written

Agreement; and

               B.      In 2005 and 2006, while still under the 2004 Written Agreement, the

Branch engaged in unsafe and unsound practices by providing inadequate and incomplete

responses to examiner inquiries relating to the transmission of funds to and from parties subject

to OFAC Regulations and by providing incomplete and misleading information to examiners

regarding the scale of and practices for processing Standard Chartered's and the Branch's U.S.

dollar clearing transactions, particularly with regard to Iranian customers;

       WHEREAS, the most recent BSA/AML examination of the Branch disclosed

deficiencies in the Branch's risk management and compliance with applicable laws, rules, and

regulations relating to BSA/AML Requirements;

       WHEREAS, the unsafe or unsound practices and violations of law described above

warrant the assessment of a civil money penalty by the Board of Governors against Standard

Chartered, plc, the Bank, and the Branch under section 8(i)(2)(B) of the Federal Deposit

Insurance Act, as amended (12 U.S.C. § 1818(i)(2)(B)) (the "FDI Act"); and[pagebreak]




                                                 Page 3
         Case 1:18-cv-11117-PAE Document 35-2 Filed 11/21/19 Page 4 of 7



       WHEREAS, the Board of Governors is issuing this Order of Assessment of a Civil

Money Penalty Upon Consent against Standard Chartered plc, the Bank, and the Branch (the

"Consent Order of Assessment");

       WHEREAS, pursuant to a resolution of Standard Chartered plc Board of Directors dated

October 31, 2012; a resolution of the Court of the Bank dated November 2, 2012; and a

resolution of a Committee of the Standard Chartered plc Board of Directors dated December 6,

2012, Dr. Tim Miller, Director, Property, Research & Assurance; James Ellington, Group Head

of Legal; and Julio Rojas, Chief Executive Officer, Americas, have been authorized and directed

to execute this Consent Order of Assessment on behalf of the Bank, Standard Chartered plc, and

the Branch, respectively, and to consent to compliance with each and every applicable provision

of this Order by the Bank, Standard Chartered plc, and the Branch, and their institution-affiliated

parties, as defined in sections 3(u) and 8(b)(4) of the Federal Deposit Insurance Act, as amended

(12 U.S.C. §§ 1813(u) and 1818(b)(4)) (the "FDI Act"), and to waive any and all rights that the

Bank, Standard Chartered plc, and the Branch may have pursuant to section 8 of the FDI Act (12

U.S.C. § 1818), including, but not limited to: (i) the issuance of a notice of charges; (ii) a

hearing for the purpose of taking evidence in any matters set forth in this Consent Order of

Assessment; (iii) judicial review of this Consent Order of Assessment; (iv) contest the issuance

of this Consent Order of Assessment by the Board of Governors; and (v) challenge or contest, in

any manner, the basis, issuance, validity, terms, effectiveness or enforceability of this Consent

Order of Assessment or any provision hereof.

       NOW, THEREFORE, before the filing of any notices, or taking of any testimony or

adjudication of or finding on any issues of fact or law herein, and without this Consent Order of

Assessment constituting an admission or denial by Standard Chartered plc, the Bank, or the[pagebreak]



                                                  Page 4
           Case 1:18-cv-11117-PAE Document 35-2 Filed 11/21/19 Page 5 of 7



Branch of any allegation made or implied by the Board of Governors in connection with this

matter, and solely for the purpose of settling this matter without a formal proceeding being filed

and without the necessity for protracted or extended hearings or testimony, it is hereby ordered

that:

          1.    (a)       The Board of Governors hereby assesses Standard Chartered plc and the

Bank a joint civil money penalty in the amount of $100,000,000 as follows:

                          (i)    a civil money penalty of $65,000,000 is assessed in connection

with allegations of unsafe and unsound practices related to OFAC Regulations; and

                          (ii)   a civil money penalty of $35,000,000 is assessed in connection

with allegations of unsafe and unsound practices related to provision of information to

examiners.

                (b)       The civil money penalty assessed shall be remitted at the time of the

execution of this Order by wire transfer of immediately available funds to the Federal Reserve

Bank of New York, ABA No. 021001208, to the attention of Thomas C. Baxter, Jr., General

Counsel and Executive Vice-President. The Reserve Bank, on behalf of the Board of Governors,

shall distribute this sum to the U.S. Department of the Treasury, pursuant to section 8(i) of the

FDI Act (12 U.S.C. § 1818(i)).

Notices

        2.      All communications regarding this Consent Order of Assessment shall be sent to:

                      (a) Zahra El-Mekkawy
                          Senior Vice President
                          Federal Reserve Bank of New York
                          33 Liberty Street
                          New York, New York 10045[pagebreak]




                                                   Page 5
        Case 1:18-cv-11117-PAE Document 35-2 Filed 11/21/19 Page 6 of 7



                  (b) Dr. Tim Miller
                      Director, Property, Research & Assurance
                      Standard Chartered Bank
                      1 Basinghall Avenue
                      London EC2V 5DD
                      United Kingdom

                  (c) Edward Kowalyck
                      Regional Head of Compliance Americas
                      Standard Chartered Bank
                      New York Branch
                      1095 Avenue of the Americas

                       New York, NY 10010

Miscellaneous

       3.       The provisions of this Consent Order of Assessment shall be binding on Standard

Chartered plc, the Bank, and the Branch and each of their institution-affiliated parties in their

capacities as such, and their successors and assigns.

       4.       Each provision of this Consent Order of Assessment shall remain effective and

enforceable until stayed, modified, terminated, or suspended in writing by the Board of

Governors.

       5.       Notwithstanding any provision of this Consent Order of Assessment, the Reserve

Bank may, in its sole discretion, grant written extensions of time to Standard Chartered plc, the

Bank, and the Branch to comply with any provision of this Consent Order of Assessment.

       6.       The provisions of this Consent Order of Assessment shall not bar, estop, or

otherwise prevent the Board of Governors, the Reserve Bank, or any other federal or state

agency from taking any further or other action affecting Standard Chartered plc, the Bank, the[pagebreak]




                                                  Page 6
         Case 1:18-cv-11117-PAE Document 35-2 Filed 11/21/19 Page 7 of 7



Branch, any subsidiary thereof, or any of their current or former institution-affiliated parties or

their successors or assigns.


       By Order of the Board of Governors of the Federal Reserve System effective this 10th
day of December, 2012.




STANDARD CHARTERED PLC                                BOARD OF GOVERNORS OF THE
                                                      FEDERAL RESERVE SYSTEM




     Signedby:James Ellington                               Signedby:Robert deV. Frierson
        Group Head of Legal                                    Secretary of the Board


STANDARD CHARTERED BANK




     Signedby:Dr. Tim Miller
        Director, Property, Research & Assurance


STANDARD CHARTERED BANK
 NEW YORK BRANCH




         Signedby:Julio Rojas
       Chief Executive Officer, Americas




                                                  7
